Exhibit 10.3

CONSULTING AGREEMENT

AGREEMENT made this 5th day of May, 2008, by and between

Fiona International SA

P.O. Box 0816-03298

Panama, Rap. de Panama

hereinafter referred to as the “Consultant”, and

Synthetic Blood International, Inc.

3189 Airway Avenue, Building C

Costa Mesa, CA 92626, USA

hereinafter referred to as “Company”.

WHEREAS, the Company desires to engage the services of the Consultant to perform
for the Company consulting services concerning matters relating to licensing
Oxycyte to pharmaceutical companies as an independent contractor and not as an
employee; and WHEREAS, the Consultant already has established contacts to
pharmaceutical companies for the Company, and

WHEREAS, Consultant desires to consult with the Board of Directors, the officers
of the Company, and the administrative staff, and to undertake for the Company
consultation as to the direction of certain functions in said matters as above.

NOW, THEREFORE, it is agreed as follows:

1. Term. The respective duties and obligations of the contracting parties shall
be for a period of three months commencing on May 5, 2008, and may be terminated
by either party giving thirty (30) days’ written notice to the other party at
the addresses stated above or at an address chosen subsequent to the execution
of this agreement and duly communicated to the party giving notice.

2. Consultations. Consultant shall be available to consult with the Board of
Directors, the officers of the Company, and the heads of the administrative
staff, at reasonable times, concerning matters pertaining to the organization of
the administrative staff, the fiscal policies of the Company, the relationship
of the Company with its employees or with any organization representing its
employees, and, in general the important problems of concern in the business
affairs of the Company. Consultant shall not represent the Company, its Board of
Directors, its officers or any other members of the Company in any transactions
or communications nor shall Consultant make claim to do so.

3. Liability. With regard to the services to be performed by the Consultant
pursuant to the terms of this agreement, the Consultant shall not be liable to
the Company, or to anyone who may claim any right due to any relationship with
the Corporation, for any acts or omissions in the performance of services on the
part of the Consultant or on the part of the agents or employees of the
Consultant, except when said acts or omissions of the Consultant are due to
willful misconduct or gross negligence. The Company shall hold the Consultant
free and harmless from any obligations, costs, claims, judgments, attorneys’
fees, and attachments arising from or growing out of the services rendered to
the Company pursuant to the terms of this agreement or in any way connected with
the

 

Page - 1 -



--------------------------------------------------------------------------------

Consulting Agreement

rendering of services, except when the same shall arise due to the willful
misconduct or gross negligence of the Consultant and the Consultant is adjudged
to be guilty of willful misconduct or gross negligence by a court of competent
jurisdiction.

4. Compensation. The Consultant shall receive the following compensation:

 

  •  

At signing: $17,500 and 1,385,000 five-year warrants at $0.247 at conversion

 

  •  

June 1, 2008: A flat fee of $70,000

 

  •  

July 1,2008: 1,647,000 warrants at $0.247 at conversion

 

  •  

August 1, 2008: 411,250 shares

all from the Company for the performance of the services to be rendered to the
Company.

The compensation is above includes all expenses. The Consultant shall submit
itemized statements of hours of services performed during any particular month
by the fifth (5th) day of the next succeeding month.

5. Arbitration. Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by arbitration in accordance
of the rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator(s) shall be entered in any court having
jurisdiction thereof. For that purpose, the parties hereto consent to the
jurisdiction and venue of an appropriate court located in Orange County, State
of California. In the event that litigation results from or arises out of this
Agreement or the performance thereof, the parties agree to reimburse the
prevailing party’s reasonable attorney’s fees, court costs, and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which the prevailing party may be entitled. In such event, no action
shall be entertained by said court or any court of competent jurisdiction if
filed more than one year subsequent to the date the cause(s) of action actually
accrued regardless of whether damages were otherwise as of said time calculable.

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement on the 5th
day of May, 2008.

 

By: Company     By: Consultant /s/ Chris J. Stern     /s/ Aurelio Landolt
Synthetic Blood International, Inc.     FIONA International S.A. By:   Chris J.
Stern, Chairman     By:   Aurelio Landolt

 

Page - 2 -